Citation Nr: 0007401	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  95-32 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a left knee disorder.

2.  Entitlement to a rating greater than 30 percent for 
maxillary sinusitis.

3.  Entitlement to a rating greater than 10 percent for a 
circumcision scar.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to April 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claims of entitlement 
to an increased rating for a circumcision scar and maxillary 
sinusitis, and denied his petition to reopen a claim of 
entitlement to service connection for a left knee disorder.  
The veteran subsequently perfected appeals of these 
decisions.  A hearing on these claims was held in St. 
Petersburg, Florida, in December 1999 by the undersigned 
member of the Board, who is designated by the Chairman to 
conduct the hearing and decide the appeal, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a left knee disorder was denied by the RO in a September 
1980 decision.  The veteran was notified of the decision but 
did not appeal.  

2.  The evidence added to the record subsequent to the 
September 1980 rating decision, including testimony and 
statements of the veteran and medical evidence, is either 
redundant or does not bear directly and substantially upon 
the specific matter under consideration.  

3.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

4.  The veteran's maxillary sinuses have never been operated 
on and his sinusitis is manifested by no more than complaints 
of severe headaches, nasal discharge without pus, 
intermittent nasal obstruction and facial pressure, without 
evidence of crusting or tenderness.

5.  The veteran's circumcision scar has not caused impotence 
or penile deformity, but is manifested by complaints of pain 
during sexual intercourse. 


CONCLUSIONS OF LAW

1.  The RO's September 1980 rating decision, wherein the 
veteran's claim of entitlement to service connection for a 
left knee disorder was denied, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.1103, 3.104(a) (1999).

2.  The evidence received subsequent to the September 1980 
decision is not new and material, and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for a left knee disorder.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The criteria for a rating greater than 30 percent for 
maxillary sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6513 (1999); 
38 C.F.R. § 4.97, Diagnostic Code 6513 (1996).

4.  The criteria for a rating greater than 10 percent for a 
circumcision scar are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a left knee disorder.

Historically, the RO originally denied the veteran's claim of 
entitlement to service connection for a left knee disorder in 
an unappealed September 1980 rating decision.  The RO based 
its denial of the claim on the absence of evidence of a 
current disability, and the fact that the only left knee 
injury in service was determined to be acute and transitory, 
and thus, it was not indicative of the onset of a left knee 
disability.  This decision stands as the last final decision 
on this issue.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Pursuant to the 
applicable regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  Further, in determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The presumption of credibility, however, does not 
include any presumption of competence.  See King v. Brown, 5 
Vet. App. 19 (1993).

Additionally, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "Court") has held that 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a)(1998) may only be the first 
determination.  If new and material evidence has been 
presented, the second determination, to be made immediately 
upon reopening the claim, is whether the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  This 
assessment should be made based upon all the evidence of 
record in support of the claim, presuming its credibility.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, 
if the claim is well grounded, evaluation of the merits of 
the claim must occur but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).

The Board notes that prior to Hodge, in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), the Court held that new and material 
evidence must create a reasonable possibility of change in 
the previous decision.  However, the United States Court of 
Appeals for the Federal Circuit (hereinafter "Circuit 
Court"), determined in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) that the Colvin standard for establishing material 
evidence "may impose a higher burden on the veteran before a 
disallowed claim is reopened"  Id. at 1363.  Accordingly, 
the Circuit Court eliminated the "reasonable possibility" 
element from the assessment of new and material evidence.

In the instant case, the RO applied the then-extant Colvin 
standard for new and material evidence.  As the RO has 
applied a more restrictive standard than the 38 C.F.R. § 
3.156 standard ordered by the Circuit Court in Hodge, the 
Board finds that the veteran will not be prejudiced by the 
Board using the Hodge standard without returning the case to 
the RO for further consideration.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Turning to the factual background of the claim, the evidence 
of record prior to the RO's September 1980 decision includes 
the veteran's contentions that he injured his left knee 
during basic training and was told that his ligaments were 
"out of place," and his service medical records which show 
treatment for a left knee sprain in September 1978, but no 
left knee disability on discharge in November 1979.  Also of 
record is an April 1980 VA examination report which concludes 
that "no knee condition was found" based on the examiner's 
findings that the veteran's knees had normal range of motion 
and no edema of the joints.  

In support of his subsequent petition to reopen, the veteran 
provided testimony at a hearing before the RO in April 1996 
and before a member of the Board in December 1999.  During 
this testimony he re-iterated that he had injured his left 
knee during basic training, that he had knee pain and locking 
since this time.  He also asserted that he was treated at the 
Jacksonville, Florida, VA medical center in 1979 after 
discharge, that he has received treatment for his left knee 
from his chiropractor since 1986, and that he was in a motor 
vehicle accident in March 1996 which aggravated his left knee 
injury and has resulted in most of his recent treatment.  He 
also testified that none of the medical personnel he has seen 
have related his current left knee problems to his period of 
active service. 

Medical evidence received since September 1980 consists of VA 
outpatient and hospitalization treatment records for the 
period from January 1984 to June 1985 and January 1992 to 
December 1995, along with a December 1995 statement by R.S., 
the veteran's chiropractor.  The only references to the 
veteran's left knee in these records are in October 1994 and 
December 1995 VA outpatient treatment notations.  The former 
states that the veteran complained of bilateral knee pain, 
but only the right knee was problematic, and the latter 
reveals complaints of bilateral knee pain with swelling; 
however, upon physical examination the knees were found to be 
normal without effusion.  The December 1995 statement by R.S. 
indicates that the veteran showed up at the office with a 
painful knee locked into extension.  He was referred to an 
orthopedic surgeon because knees were out of the 
chiropractor's scope of practice.  The statement does not 
indicate which knee was symptomatic. 

Initially, the Board finds that remanding this claim to 
obtain the chiropractor's records and the Jacksonville, 
Florida, VA medical center records from 1979 is not necessary 
and that the veteran is not prejudiced by this decision.  The 
veteran's chiropractor submitted a December 1995 statement 
clearly indicating that he did not treat the veteran for his 
knee disorder as he does not treat knees in his practice, and 
the April 1980 VA examination report finding no left knee 
disorder followed whatever 1979 treatment the veteran may 
have received at the VA medical center, suggesting that any 
possible problem was acute and transitory.

Because the evidence received since September 1980 has not 
been previously submitted and is not cumulative of the 
veteran's service records and April 1980 VA examination 
report findings, it is new.  However, it is not material to 
his claim since it does not provide medical evidence of a 
current left knee disability.  The VA outpatient treatment 
records indicate no disability in the two references to left 
knee complaints, and the December 1995 chiropractor's 
statement fails to identify which knee was symptomatic.  
Moreover, the statement establishes only that one of the 
veteran's knees was symptomatic without diagnosing a 
disability.

As for the veteran's testimony regarding recent treatment, by 
his own words this treatment has primarily been for injuries 
sustained in his March 1996 motor vehicle accident. The 
veteran is not competent to establish the existence of a 
current left knee disability and the medical evidence shows 
none.  More importantly, there is no competent medical 
opinion of record that the veteran has a current disability 
of the left knee that is etiologically related to any disease 
or injury sustained during his period of active service.  The 
veteran's contentions that such a relationship exists, while 
presumed credible, are not presumed competent, as the veteran 
is a lay person and lacks the medical expertise necessary to 
make such an causal association.  Hence, it is concluded that 
the evidence submitted since the 1980 RO denial of the claim 
is not material as it is redundant and, by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
See King v. Brown, 5 Vet. App. 19 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Consequently, the Board finds that the evidence received 
since the September 1980 decision is not new and material, 
and his petition to reopen a claim of entitlement to service 
connection for a left knee disorder is denied.  Having found 
that the evidence is not new and material, there is no reason 
for the Board to reach the issue of well-groundedness. 

2.  Entitlement to an increased rating for a circumcision 
scar and maxillary sinusitis.

The appellant's contentions regarding the increase in 
severity of his residuals of a circumcision scar and 
maxillary sinusitis constitute plausible or well-grounded 
claims.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
available treatment records have been obtained and the 
veteran has been examined.  There does not appear to be any 
additional relevant available evidence.  Accordingly, the 
Board finds that the VA has met its statutory obligation to 
assist him in the development of his claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

a.  Entitlement to a rating greater than 30 percent for 
maxillary sinusitis.

The RO originally granted entitlement to service connection 
for maxillary sinusitis in a September 1980 RO decision, 
assigning a noncompensable rating thereto, effective November 
27, 1979.  Decisions dated in May 1984, May 1985, June 1985, 
and November 1994 denied the veteran's requests for a higher 
evaluation.  However, in April 1996, the RO issued a rating 
decision awarding the veteran an increased evaluation of his 
maxillary sinusitis to 30 percent, effective May 17, 1994.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.197 (1999) (Schedule), the RO ascertained the severity of 
the veteran's maxillary sinusitis by application of the 
criteria set forth in Diagnostic Code 6513.  Under this 
provision, a 30 percent rating is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The criteria for a 50 percent rating 
are radical surgery with chronic osteomyelitis, or, near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries. 

The regulations governing the evaluation of respiratory 
disorders were revised effective October 7, 1996.  Because 
the veteran's claim was filed in May 1994, prior to the 
revision, he is entitled to evaluation under the regulations, 
old or new, which offer him the most favorable outcome.  See 
38 U.S.C. § 1155; DeSousa v. Gober, 10 Vet. App. 461, 465-67 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

Prior to October 7, 1996, a 30 percent evaluation for 
maxillary sinusitis required severe impairment with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent evaluation under these regulations 
was warranted for postoperative impairment following a 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.  Comparing the two sets of regulations, the Board 
finds that neither one is more favorable than the other, and 
in fact, the changes are insignificant.  Consequently, the 
revision of these regulations renders no change to the 
evaluation of the veteran's claim.

Applying the evidence to the criteria, the Board initially 
notes that in his December 1999 testimony the veteran stated 
that he has never had surgery on his sinuses, despite several 
recommendations that he do so.  His complaints, as presented 
in VA examination reports of June 1994 and August 1998, as 
well as outpatient treatment records from January 1992 to 
December 1995 and testimony, are: severe headaches requiring 
bedrest and cold compresses occurring anywhere from daily to 
twice weekly, constant nasal discharge, facial pressure, and 
intermittent nasal obstruction.  

His most recent VA examination in August 1998, showed his 
external nose to be within normal limits, with significant 
nasal septal deviation to the right internally and 
obstruction of the right nasal passage.  The maxillary sinus 
ostium on the left was patent and clear with no evidence of 
polyps or pus or other abnormality.  The right side was still 
congested and clear visualization of the maxillary sinus 
ostium was not possible, but no polyps or pus were visible.  

While the veteran has headaches, he has not had surgery on 
his sinuses, and there is no evidence of near constant 
sinusitis, purulent discharge, tenderness and pain, or 
crusting, as required for a 50 percent rating under the 
current rating criteria.  Nor do the manifestations of this 
disability meet or more closely approximate the criteria for 
a 50 percent rating under the schedular requirements in 
effect prior to October 7, 1996.  The schedule at that time 
required  post-operative impairment or severe symptoms after 
repeated operations.  As noted above, the veteran has never 
had surgery for treatment of sinusitis.  Accordingly, the 
evidence shows that the actual manifestations of the 
veteran's sinusitis are well encompassed by the 30 percent 
rating currently assigned and that, therefore, an increased 
evaluation is not warranted.

The preponderance of evidence weighs against the claim; the 
evidence in this case is not so evenly balanced as to require 
application of the benefit of the doubt doctrine. 38 U.S.C.A. 
§ 5107(b).

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In this case, the evidence does not 
demonstrate that the veteran's sinusitis presents an 
exceptional or unusual disability picture that would render 
the impractical application of the regular schedular criteria 
and warrant a referral.  It is noted that the manifestations 
of the disability are well-encompassed by the schedular 
criteria, as discussed above, and there is no indication in 
the record of factors such as marked interference with 
employment or frequent periods of hospitalization for 
sinusitis.  VAOPGCPREC. 6-96 (1996).

b.  Entitlement to a rating greater than 10 percent for a 
circumcision scar.

In October 1996, the RO granted the veteran's claim of 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151, for a painful scar claimed as the result of 
circumcision surgery performed on January 31, 1992, by the 
VA.  A 10 percent rating was assigned thereto, effective May 
17, 1994.  The veteran contends that he is entitled to a 
higher evaluation because pain along the surgical scar during 
intercourse prevents him from having sex.  

It is noted that the veteran is in receipt of compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
dysthymic disorder, currently assigned a 50 percent 
evaluation.  These benefits were granted as secondary to the 
veteran's circumcision scar.  The evaluation assigned for 
this disability is not at issue.  Hence, the decision herein 
is limited to consideration of the physical manifestations of 
the circumcision scar disability.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.118 (1999) (Schedule), the RO ascertained the severity of 
the veteran's circumcision scar by application of the 
criteria set forth in Diagnostic Code 7804.  A maximum 
schedular evaluation of 10 percent is provided under this 
Diagnostic Code for scars that are superficial, tender and 
painful on objective demonstration.  The veteran is now in 
receipt of the maximum evaluation under this Diagnostic Code.  
A review of the three Diagnostic Codes which allow for a 
higher evaluation for scars reveals that two are not 
applicable to the veteran's scar - Diagnostic Code 7800, 
pertaining to disfiguring scars on the head, face or neck, 
and Diagnostic Code 7801, addressing scars resulting from 
burns.  The only other provision potentially applicable to 
the veteran's disability is Diagnostic Code 7805, under which  
"other" scars may be evaluated based on the limitation of 
function of the part affected.  

In the veteran's case, because he claims that his scar 
prevents him from engaging in intercourse, an increased 
schedular evaluation may be considered under the schedular 
criteria regarding the functioning of the penis, with 
application of  Diagnostic Code 7805.  Pursuant to 38 C.F.R. 
§ 4.115b, governing evaluation of disabilities related to the 
genito-urinary system, the applicable Diagnostic Code is 
Diagnostic Code 7522.  This provision assigns a 20 percent 
evaluation for deformity of the penis with loss of erectile 
power.  

A longitudinal review of the record shows that the veteran 
underwent a circumcision in January 1992.  The following 
month, he was seen for an infection in the circumcision 
wound.  In March 1992, VA outpatient treatment records show 
that he was doing well with no complaints and that the 
incision was clean and healing well.  In December 1992, it 
was noted that the area was now "OK," but with a bad 
cosmetic result.  A circumcised phallus with a mass of tissue 
at the ventral part at the corona was observed.  The 
assessment was status post circumcision with bad cosmetic 
appearance.  It was recommended that the veteran be scheduled 
for a revision of the circumcision. 

VA outpatient treatment records show that the veteran was 
next seen for a pertinent complaint in June and July 1995.  
Complaints of pain and abrasions on the penis were noted, as 
apparently was a complaint that the scar opened during sex.  
It was reported that the veteran indicated that the condition 
was affecting his sex life and that he did not like the look 
of his penis.  Examination showed that the circumcision scar 
looked "OK."  There was some thickened foreskin and mucosa 
in the ventral part of the frenulum.

A June 1996 VA examination report is of record.  At this 
examination the veteran stated that he can become erect, but 
cannot have sex because of the pain, and that his penis is 
deformed.  The examiner noted that the veteran believed that 
there was deformity because there is redundant skin at the 
frenulum.  The examiner concluded that this had not caused 
any deformity.  The examiner also noted that the veteran's 
penis is normal in size, that the shaft is normal, that he 
has a scar in the left dorsolateral and right lateroventural 
area, and that the subjacent coronal veins are palpable.  The 
examiner concluded that the veteran is not impotent.

Given this evidence, a 20 percent rating under Diagnostic 
Code 7522 is not appropriate.  While there is some evidence 
that there may be a bad cosmetic result of the surgery and 
subsequent infection, the penis is not deformed.  The medical 
evidence reveals that the veteran does not have erectile 
dysfunction or loss of erectile power.  Although the veteran 
in the past complained of abrasions and opening of the wound 
on intercourse, the medical evidence shows no objective 
manifestations of such injuries.  The veteran's complaints of 
pain appear to be limited to intercourse.  While this is 
understandably disabling, pain on objective demonstration is 
encompassed by the 10 percent evaluation currently assigned 
under Diagnostic Code 7804. The veteran's complaint that the 
scar is os painful as to prevent him from having sex is not 
confirmed by the objective medical evidence.  The medical 
evidence reflects that the veteran is functional in this 
respect.  Accordingly, the evidence does not support the 
veteran's claim of entitlement to an increased rating for a 
circumcision scar, and his claim therefor is denied.

The preponderance of evidence weighs against the claim; the 
evidence in this case is not so evenly balanced as to require 
application of the benefit of the doubt doctrine. 38 U.S.C.A. 
§ 5107(b).

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The records does not show that this 
disability is characterized by factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Hence, no basis for a 
referral for extraschedular consideration is demonstrated.  
VAOPGCPREC. 6-96 (1996).

ORDER

New and material evidence has not been received to reopen a 
claim of entitlement for service connection for a left knee 
disorder.

Entitlement to a rating greater than 30 percent for maxillary 
sinusitis is denied.

Entitlement to a rating greater than 10 percent for a 
circumcision scar is denied.



		
	Steven L. Keller
	Member, Board of Veterans' Appeals



 

